 

oe = Oa
sae

“oe, Case 4:20-cv-01343 Document1 Filed on 04/15/20 in TXSD Page 1 of 6

Pro Se ;'4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

UNITED STATES DISTRICT COURT

for the

District of

Division

 

 

Case No.
hy / Vy a Peow re ) (to be filled in by the Clerk's Office)
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. :
Ifthe names of all the plaintiffs cannot fit in the space above, sounited States Couns is
please write “see attached” in the space and attach an additional FILED
page with the fill list of names.) )
ene”, ) APR 15 2020
vee oy pee See ee ; os Se ee -
; David J. Bradley, Clerk of Court
P. Kub/o
)
ce oe )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

wo

COMPLAINT FOR VIOLATION OF CIVIL-RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should or contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 
 

Case 4:20-cv-01343 Document1 Filed on 04/15/20 in TXSD Page 2 of 6

Pro Se.4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

IL.

 

Defendant No. 3
Name
Job or Title (fénown)
Shield Number
~ Employer
Address

City State : Zip Code

[| Individual capacity {_} Official capacity

Defendant No. 4
Name
Job or Title (ifknown)
_ Shield Number
Employer
Address

Civ oo Sate Zip Code
[_] Individual capacity [_] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

WY State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

my Civi\) Rights (Police Bewta ity)

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?
 

Case 4:20-cv-01343 Document1 Filed on 04/15/20 in TXSD_ Page 3 of 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

C. What date and approximate time did the events giving rise to your claim(s) occur? .

phe I3tThOR jy, Akound 2:00PM .

D. What are the facts underlying your claim(s)? (For exaniple: What happened to you? Who did what?
Was hey else involved’, Who else saw what happened?)

BME. oni "y bece + while in henid culls i, +

st mestuice cy ex ebeeT'm tases’ iM je
T hbe olay LAS OS pAyPD IE we 19 10 bk
cL br ebbicere the nd suet Should e/ |
her Tepper MN OY aCCISKE OU. Wee ar Diccted a=
Vv. Injuries her ue bebs- had) of 4h€ ya “adi Cpe d OFZ
hee. thoes how DD Fade Qup in Tine os piel

If you sustained injuries rélated to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

Seveee muscle Lama ao Was IN hoSpite to] Ar

a Cou ple pt da IS my pace \o hue : huéted
me to Onl pe smilé [Ng [Nave beutses oN. oe 1
ARMs hu My fecé my heed hytteck back 4 Couldn
Penemige Soe Wings et Fi€s + II) IKE the Loed!s pete
DR. PSM 23 While DT was iINThEe hosp Abe my ACE,

  

 

 

~~ hada be beurse LD looked | feat bads+ Bee eae my ‘Kidney
VI. Relief a most a: led.
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the ac acts alleged. Explain the basis for these claims.

TL Weal pein Suffer gone Vhey Shoul® |rgge badges

hecayse this peabetiy peebehiy peo No+ the Rear of last
+time the abuse aun a hut Somebody I) ike this
CL WEN MONEY J035+ lohile ie jail Da@ being bd yoo

cou ldult ace cele oF iy he + Mm ssi F wr the Ob
iS +0 ree: tecdk ab ele NOt IM (Uae ree) [s at-
“thet the they ta L did wot ae en pes :
+0 deere Wye e Oot -leeatme lt by las
ent-ty KeCeS he heeke Whe law + _L wen ¥ Je

Poe being bee ”
 

“ ” Case 4:20-cv-01343 Document1 Filed on 04/15/20 in TXSD Page 4 of 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

D. Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

[| Yes
A No

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

oe
No

E. If you did file a grievance:

1. Where did you file the grievance?

N [+

 

2. What did you claim in your grievance?

N/

3. What was the result, if any?

4, What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

N/ fr

Pass
 

 

" " Case 4:20-cv-01343 Documenti1 Filed on 04/15/20 in TXSD Page 5 of 6

Pro Se {4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

A. Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

 

 

 

 

 

 

 

 

 

No ES
: B. If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)
we 1. - Parties to the previous lawsuit .

Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the disirict; if state court, name the county and State) ~~~

3. Docket or index number

4. Name of Judge assigned to your case

- 5. Approximate daté of filing lawsuit
oT ewesee or ~~ 6= Tethe case still pending? Re ena ea ns

| | Yes
|] No

If no, give the approximate date of disposition.

 

. 7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

Ni( fF

 

 

C. Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

i]

 

 

 
 

Case 4:20-cv-01343 Document1 Filed on 04/15/20 in TXSD_ Page 6 of 6

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

 

 

Certification and Closing

~~~ Under Fedeéral-Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
.-unnecessary_delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have —
- evidentiary support or, if specifically so identified, will likely have ev idetitiary support after a reasonable
_opportunity for further investigation or discow ery: and (4) the complaint otherwi ise complies with the
requirements of Rule 11. ~ :

 

 

 

 

 

 

‘E-mail Address

 

Page

A. __— For Parties Without an Attorney
LT agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.
Date of signing: 2 I> C 20
Signature of Plaintiff WDM fn buy ; ; ee —
Printed Name of Plaintiff = Ay y, 2 Polat
Prison Identification # (f UORTL 3
Prison Address (200 iB ME A OB a

tous OOF
City State Zip Code

B. For Attorneys

_.. ___Date of s Signing: _ ; -
Signature of Attorney nn 8 _
Printed Name of Attorney a ee ee ee
Bar Number ee oe
Name of Law Firm ee
Address ee

City - “State ———~*~«Sipp Code

Telephone Number ©

thor dl

 
